Citation Nr: 1043778	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-35 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to December 
1958. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2007 rating decision of the Baltimore, Maryland, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2010, the Veteran withdrew his request for a hearing at 
the RO before a Decision Review Officer.

The issue of entitlement to service connection for a left knee 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

There is no competent or credible evidence of a nexus between a 
post-service diagnosis of tinnitus and service, to include in-
service noise exposure


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated while on active duty.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in June 2006 of the information and evidence needed 
to substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  He was informed 
in the June 2006 correspondence of how effective dates and 
disability ratings are assigned.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as warranted 
by law, afforded a VA examination.  The RO obtained the Veteran's 
service and VA treatment records and afforded him a VA 
examination.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Governing law and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d).

Analysis

A June 2007 VA examination report shows that the Veteran has 
tinnitus.  The RO granted service connection for bilateral 
hearing loss based on medical evidence linking that disorder to 
in-service noise exposure.  Thus, the question is whether current 
tinnitus is related to active military service or events therein.  
See 38 C.F.R. § 3.303.

The Board has reviewed all service and VA treatment records and 
the June 2007 VA examination report.  These records do not 
include any opinion linking tinnitus to service.  Indeed, the 
June 2007 VA examiner opined that given the fact that tinnitus 
was first noticed well after service it was more likely than not 
that the disorder was due to postservice noise exposure.  These 
records also do not reveal any competent evidence of tinnitus 
during service.  Significantly, no service treatment record, 
including the separation examination, contains a diagnosis of 
tinnitus.  While the appellant complained of an earache in 
service (see September 1957 service treatment record), there were 
no in-service complaints reported to any medical personnel 
pertaining to ringing in the ears.  Again, the June 2007 VA 
examiner opined that given that the tinnitus was not noticed 
until well after the Veteran's military service, it was less 
likely than not that the tinnitus originated from military noise 
exposure and more likely than not that it originated from post-
military noise exposure.

The only evidence of record supporting the claim that tinnitus is 
due to service are the statements of the Veteran.  Tinnitus is a 
disorder for which lay evidence of etiology is not competent 
nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  As a lay person untrained in the field of medicine, the 
appellant's opinion does not constitute competent medical 
evidence and lacks probative value.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As for 
continuity of symptomatology, the Veteran stated at the June 2007 
VA examination that he first noticed his tinnitus 15 years ago.  
Therefore, the appellant is not alleging continuity of 
symptomatology.  

While there is competent evidence that the Veteran now has 
tinnitus, without competent evidence linking the current disorder 
to service the benefit sought on appeal cannot be granted.  

The claim is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

In the February 2007 rating decision, the RO denied a claim of 
entitlement to service connection for a bilateral knee disorder.  
In March 2007, the RO received the Veteran's notice of 
disagreement with that denial.  In an October 2008 rating 
decision, the RO granted entitlement to service connection for 
right knee osteoarthritis with suprapateller effusion.  The RO 
did not readjudicate the issue of entitlement to service 
connection for a left knee disorder.  That issue is still 
pending.  As such, a statement of the case must be issued 
concerning this issue.  Manlincon v. West, 12 Vet. App. 242 
(1999).

Accordingly, the case is REMANDED for the following action:
 
The RO must issue a statement of the case 
addressing the claim of entitlement to 
service connection for a left knee disorder.  
The Veteran is hereby informed that the Board 
may only exercise appellate jurisdiction over 
this matter if he perfects an appeal within 
60 days of the issuance of the statement of 
the case.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2010).
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


